DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 9, 10, 17, 22, and 23 are amended, claims 3, 11, 24, and 32 are canceled, and claims 33-35 are added in response to the last office action. Claims 1, 2, 4, 6-10, 14-18, 20-23, 28-31, and 33-35 are presented for examination. Mapp et al and Ammon et al were cited, previously.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:  
a) Regarding claim 33, Specification does not disclose the first polling frequency is greater than zero; 
not zero; and
c) Regarding claim 35, Specification does not disclose the first polling frequency is above zero. 
The frequency having Hertz or cycles per second unit should be expressed or expressible by a certain number. The only number of the first polling frequency disclosed in Specification is zero; no any specific number other than zero for the first polling frequency is disclosed.
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 recites the limitation “the first polling frequency” in line 1.  There is insufficient antecedent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 6-10, 14-16, 22, 23, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapp et al [US 2013/0041930 A1] in view of Ammon et al [US 2003/0217289 A1] further in view of Kiel et al [US 2005/0129040 A1].
	As to claims 1, 9, and 22, Mapp et al teach an apparatus to collect performance data [e.g., “This invention, in its various aspects, relates to the field of asynchronous networking, and specifically to: a memory mapped network interface; a method of synchronising between a sending application, running on a first computer, and a receiving application, running on a second computer, the computers each having a memory mapped network interface; a communication protocol; and a computer network.  This invention also relates to data transfer and to synchronising applications” in paragraph 0002; “Application 102 is producing some data.  Application 103 is awaiting the production of data and then consuming it” in paragraph 0164] in cooperation with a host fabric interface [e.g., Maverick NIC 11, 56 in fig. 5; Maverick NIC 112, 115 in fig. 10], the apparatus comprising: 
a performance data comparator of a source node [e.g., Application B 103 (consumer) of Computer 101 in fig. 10] to collect the performance data from the host fabric interface [e.g., Maverick NIC 115 in fig. 10] of the source node at an initial polling frequency, the performance data corresponding to a performance of an application executing on a source node [e.g., “During this waiting period, application 103 may either block, requesting an operating system reschedule, or poll the WRP 109 pointer” in 
an interface to transmit a write back instruction to the host fabric interface of the source node, the write back instruction to cause the host fabric interface to use a direct memory access to write data to a memory address location of memory of the source node to trigger an increase from a first polling frequency to a second polling frequency after the host fabric interface detects performance data [e.g., “The device driver examines the header information of each incoming network packet 216 and determines the correct location in memory 205, for data contained within the network packet.  The data is transferred into memory using the CPU 203 or DMA hardware (not shown).  The driver may then request that operating system 209 reschedule any application process that is blocked waiting for this data to arrive” in paragraph 0004, “When application 153 is to receive data, it builds a receive descriptor 157 describing where the incoming data should be placed, in this case block 155.  Application 153 then places descriptor 157 onto RxQueue 159, which is mapped into its user-level address-space” in paragraph 0192; “Application 153 then writes to the doorbell register 161 to indicate that its RXQueue 159 has been activated.  It may choose to either poll its completion queue 163, waiting for data to arrive, or block until data has arrived and a hardware interrupt generated” in paragraph 0193; “The operating system may periodically check the bitmap 321 for changes and, as a result of the arrival of the relevant data for an 
a frequency selector to:
decrease the initial polling frequency to the first polling frequency, the performance data comparator to collect the performance data at the first polling frequency [e.g., “During this waiting period, application 103 may either block, requesting an operating system reschedule, or poll the WRP 109 pointer” in paragraph 0168; “Application 103 is awaiting the production of data and then consuming it” in paragraph 0164; “If consumer application 103 attempts to read data from the circular buffer 107, it first checks to see if the circular buffer is empty.  If so, application 103 must wait until the buffer is not empty, determined when WRP 109 has been seen to be incremented” in paragraph 0167]; and
increase the first polling frequency to the second polling frequency in response to a change of the data in the memory address location identifying the wake mode, the performance data comparator to collect the performance data at the second polling frequency [e.g., “After writing some data, application 102 updates its local cached value of WRP 108, and writes the updated value to the memory location 109, in computer 101.  When the value of WRP 109, is updated, the Tripwire 113, will match as has been previously described” in paragraph 0169, “The device driver can then request that operating system 118, reschedule application 103” in paragraph 0170, “It can be important that the system maintains fair access between a large number of such applications, especially under circumstances where an application requires a strict periodic access to the queue, such as an application generating a video stream” in 
Though Mapp et al teach when to start collecting the performance data and when to stop collecting the performance data by utilizing pointers to indicate the existence of the performance data [e.g., “When the circular buffer is empty, then WRP is equal to RDP+1 modulo wrap-around of the buffer.  Similarly, the buffer is full when WRP is equal to RDP-1.  There are also private values of WRP 108 and RDP 111 in the caches of computer 100 and computer 101 respectively.  Each computer 100,101 may use the value of WRP and RDP held in its own local cache memory to compute how much data can be written to or read from the buffer at any point in time, without the requirement for communication over the network” in paragraph 0165], Mapp et al do not teach collecting event counts from a counter to determine the existence of the performance data. However, Ammon et al teach when to start collecting the performance data and when to stop collecting the performance data by utilizing event counts of a counter [e.g., “At a step 656, a determination is made by the WIDS collector of whether any more events need to be processed by checking if the event_counter has counted to 0.  If it has, the ids_events table is updated in a step 658 and the WIDS node then enters a sleep mode in a step 660.  The WIDS node continues in sleep mode through checks in a step 662 of 
Though the combination of Mapp et al and Ammon et al teaches to trigger an increase from a first polling frequency to a second polling frequency after the host fabric interface detects an event or a number of events [e.g., “If producer application 102 decides to write to the circular buffer 107, it may do so while the buffer is not full.  After writing some data, application 102 updates its local cached value of WRP 108, and writes the updated value to the memory location 109, in computer 101.  When the value of WRP 109, is updated, the Tripwire 113, will match as has been previously described” in paragraph 0169 “If consumer application 103 is not running on CPU 118 when some data is written into the buffer and Tripwire 113 matches, NIC 115 will raise a hardware interrupt 114” in paragraph 0170, “The Tripwire mechanism can be used as previously 
As to claims 2, 10, and 23, the combination of Mapp et al, Ammon et al, and Kiel et al teaches including an instructions generator to generate the write back instruction corresponding to the threshold number of events [e.g., “Each interrupt requires that the operating system is invoked and software is executed for each packet” in paragraph 0005, “The present invention uses a network interface, containing snooping hardware which can be programmed to contain triggering values comprising either addresses, address ranges, or other data which are to be matched” in paragraph 0080, “In this 
As to claim 4, the combination teaches wherein the memory is accessible to the application [e.g., “A yet further aspect of the invention provides a method of transferring data from a sending application on a first computer to a receiving application on a second computer” in paragraph 0048 of Mapp et al].
As to claims 6 and 14, the combination teaches a memory monitor to monitor the data at the memory address location changes [e.g., “The operating system may periodically check the bitmap 321 for changes and, as a result of the arrival of the relevant data for an application which is presently not running, may decide to reschedule or wakeup the application” in paragraph 0212 of Mapp et al].
As to claims 7, 15, and 28, the combination teaches wherein the memory monitor is to monitor the data at the memory address location by: reading an initial value of the memory address location; reading a current value of the memory address location; and identifying that the data in the memory address location has changed when the initial 
As to claims 8, 16, and 29, the combination teaches wherein the memory monitor is to monitor the data at the memory address location by: writing an initial value to the memory address location of the memory; reading a current value of the memory address location; and identifying that the data in the memory address location has changed when the initial value is different than the current value [e.g., “The operating system may periodically check the bitmap 321 for changes and, as a result of the arrival of the relevant data for an application which is presently not running, may decide to reschedule or wakeup the application” in paragraph 0212, “FIG. 21 illustrates another action which is such that, when the or the appropriate tripwire is triggered, a predetermined value ‘N’ is written to a location ‘X’ shown at 323 as being in the memory 308 (or being mapped thereto)” in paragraph 0214 of Mapp et al].
As to claim 30, the combination teaches wherein the write back instruction include event tracking information, a threshold event count, and atomic operation instructions [e.g., “The network interface contains snooping hardware which can be programmed to contain triggering values comprising either addresses, address ranges or other data which are to be matched.  These data are termed ‘trip wires’.  Once .
Claims 17, 18, 20, 21, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapp et al [US 2013/0041930 A1] in view of Ammon et al [US 2003/0217289 A1].
	As to claim 17, Mapp et al teach a source node comprising:
a processor [e.g., CPU 118 in fig. 10]; 
a memory [e.g., Memory 105 in fig. 10]; and
a collector [e.g., Application B 103 (consumer) in fig. 10] to:
collect performance data corresponding to a high performance computing application to be executed by the processor [e.g., “This invention, in its various aspects, relates to the field of asynchronous networking, and specifically to: a memory mapped network interface; a method of synchronising between a sending application, running on a first computer, and a receiving application, running on a second computer, the computers each having a memory mapped network interface; a communication protocol; and a computer network.  This invention also relates to data transfer and to 
transmit a write back instruction to a host fabric interface [e.g., Maverick NIC 115 in fig. 10; “When the circular buffer 107 is created, the producer sets up a Tripwire 110, which will match on a write to the RDP pointer 106, and the consumer sets up a Tripwire 113, which will match on a write to the WRP pointer 109” in paragraph 0166] of the source node, the write back instruction to cause the host fabric interface to use a direct memory access to initiate an update of a memory address location of the memory of the source node [e.g., “The device driver examines the header information of each incoming network packet 216 and determines the correct location in memory 205, for data contained within the network packet.  The data is transferred into memory using the CPU 203 or DMA hardware (not shown).  The driver may then request that operating system 209 reschedule any application process that is blocked waiting for this data to arrive” in paragraph 0004, “After writing some data, application 102 updates its local cached value of WRP 108, and writes the updated value to the memory location 109, in computer 101.  When the value of WRP 109, is updated, the Tripwire 113, will match as has been previously described” in paragraph 0169];
enter into a sleep mode [e.g., “During this waiting period, application 103 may either block, requesting an operating system reschedule, or poll the WRP 109 pointer” in paragraph 0168; “Application 103 is awaiting the production of data and then consuming it” in paragraph 0164; “If consumer application 103 attempts to read data from the circular buffer 107, it first checks to see if the circular buffer is empty.  If so, 
wake up from the sleep mode in response to the update to the memory address location [e.g., “If consumer application 103 is not running on CPU 118 when some data is written into the buffer and Tripwire 113 matches, NIC 115 will raise a hardware interrupt 114.  This interrupt causes CPU 118 to run device driver software contained within operating system 118.  The device driver will service the interrupt by reading the tripwire FIFO 42 on NIC 115 and determine from the value read, the system identifier for application 103.  The device driver can then request that operating system 118, reschedule application 103” in paragraph 0170; “Hence, once consumer application 103 is again running on the processor further writes to the circular buffer 107, by application 102, may occur without triggering further hardware interrupts.  Application 103 now reads data from the circular buffer 107” in paragraph 0172]. 
Though Mapp et al teach when to start collecting the performance data and when to stop collecting the performance data by utilizing pointers to indicate the existence of the performance data [e.g., “When the circular buffer is empty, then WRP is equal to RDP+1 modulo wrap-around of the buffer.  Similarly, the buffer is full when WRP is equal to RDP-1.  There are also private values of WRP 108 and RDP 111 in the caches of computer 100 and computer 101 respectively.  Each computer 100,101 may use the value of WRP and RDP held in its own local cache memory to compute how much data can be written to or read from the buffer at any point in time, without the requirement for communication over the network” in paragraph 0165], Mapp et al do not teach collecting event counts from a counter to determine the existence of the performance data. 
As to claim 18, the combination teaches wherein the write back instruction is to cause host fabric interface to write the data to the memory address in response to the threshold number of events [e.g., “Each interrupt requires that the operating system is invoked and software is executed for each packet” in paragraph 0005, “On receiving 
As to claim 20, the combination teaches wherein the memory monitor is to monitor the data at the memory address location by: reading an initial value of the memory address location; reading a current value of the memory address location; and identifying that the data in the memory address location has changed when the initial value is different than the current value [e.g., “The operating system may periodically check the bitmap 321 for changes and, as a result of the arrival of the relevant data for an application which is presently not running, may decide to reschedule or wakeup the application” in paragraph 0212, “FIG. 21 illustrates another action which is such that, when the or the appropriate tripwire is triggered, a predetermined value ‘N’ is written to a location ‘X’ shown at 323 as being in the memory 308 (or being mapped thereto)” in paragraph 0214 of Mapp et al].
As to claim 21, the combination teaches wherein the memory monitor is to monitor the data at the memory address location by: writing an initial value to the  identifying that the data in the memory address location has changed when the initial value is different than the current value [e.g., “The operating system may periodically check the bitmap 321 for changes and, as a result of the arrival of the relevant data for an application which is presently not running, may decide to reschedule or wakeup the application” in paragraph 0212, “FIG. 21 illustrates another action which is such that, when the or the appropriate tripwire is triggered, a predetermined value ‘N’ is written to a location ‘X’ shown at 323 as being in the memory 308 (or being mapped thereto)” in paragraph 0214 of Mapp et al].
As to claim 31, the combination teaches wherein the memory is accessible to the high performance computing application [e.g., “This process is automatically carried out and managed by the system controller 8.  In addition, since computer 101 keeps a private copy of the RDP pointer 111 in its own cache, there is no need for any remote reads of RDP pointer values during operation of the circular buffer.  Similar observations can also be made for the WRP pointer 109 in the memory of computer 101 and the WRP pointer 108 in the cache of computer 100.  This feature of the buffer abstraction ensures that high performance and low latency are maintained” in paragraph 0177 of Mapp et al].
Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapp et al, Ammon et al, and Kiel et al as applied to claims 1 and 9 above, and further in view of Musou et al [US 2012/0236743 A1].
	As to claims 33 and 34, the combination of Mapp et al, Ammon et al, and Kiel et al does not teach, however Musou et al teach wherein the first polling frequency is .
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapp et al and Ammon et al as applied to claims 1 and 17 above, and further in view of Musou et al [US 20120/0236743 A1].
	As to claim 35, the combination of Mapp et al and Ammon et al does not teach, however Musou et al teach wherein the first polling frequency is greater than zero or not zero [e.g., “The processing from S2 to S4 is similarly conducted at the time T5 for the communication path 4500.  Specifically, the counter value of the statistical information of the communication path 4500 reaching the threshold that is ‘4’ at the time T5 causes an interruption notification to be sent to the statistical information processing circuit 111 (CPU) from the HW register 114 (S5).  The statistical information processing circuit 111 that receives the notification conducts polling on the communication path 4500 (S6).  The statistical information processing circuit 111 causes the value of the statistical information read out from the HW register 114 due to the polling to be reflected in the statistical information accumulated value table 30a (S7).  Since the statistical information counter value of the communication path 2 at this time is ‘2’ which is less than the threshold, polling of the communication path 2 is not conducted” in paragraph 0039, “In other words, since polling is only conducted on communication paths about to reach a state of being filled by the HW registers of each communication path, the frequency of polling is reduced and the load on the CPU conducting the polling is reduced” in paragraph 0041].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Musou et al’s teaching above in order to increase feasibility and/or alternativeness in polling and/or no polling of the sleep mode of the combination .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        6/28/2021